Citation Nr: 1208930	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  94-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder with depressive features for the period prior to March 6, 2000. 

2.  Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder with depressive features for the period commencing March 6, 2000. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a private psychiatrist


ATTORNEY FOR THE BOARD

T, S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 until his retirement from the United States Army in February 1980. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 1993 rating determination of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the disability evaluation for the Veteran's service-connected psychiatric disability from zero percent to 10 percent from March 27, 1992.  During the pendency of this appeal, a rating decision in June 2002 granted an increased evaluation of 50 percent for generalized anxiety disorder with depressive features effective March 6, 2000, the date of a hearing at the RO before a hearing officer at which a report by a private psychiatrist who had treated the Veteran was received as evidence, and rating action by the RO in February 2005 granted an increased evaluation of 30 percent for generalized anxiety disorder with depressive features prior to March 6, 2000. 

In September 2003, the Board remanded this case for further development of the evidence.  The case was returned to the Board in April 2005. 

In March 2006, the Board affirmed the RO's denial of increased ratings for the Veteran's generalized anxiety disorder.  The Veteran appealed this case to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2006, the VA General Counsel and the Veteran's attorney filed a joint motion for remand.  The Court approved the joint motion that month, vacating and remanding the March 2006 Board decision. 

In May 2007, the Board again affirmed the RO's denial of higher evaluations for the Veteran's generalized anxiety disorder.  The Veteran again appealed that decision to the Court.  In November 2008, the VA General Counsel and the appellant's attorney filed a joint motion with the Court.  The Court approved that joint motion the following month, vacating the May 2007 Board decision and remanding the matter to the Board for compliance with the instructions in the joint remand.

In conjunction with the Joint Motion, the Board once again remanded this matter for additional development in March 2009.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's anxiety disorder results in severe occupational and social impairment.  

2.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability evaluation for generalized anxiety disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.125, 4.130 4.132, Diagnostic Code 9400 (1996 & 2011). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The schedular criteria for rating psychiatric disabilities were revised effective November 7, 1996, during the pendency of the Veteran's appeal.  See 61 Fed. Reg. 52700 (Oct. 8, 1996). 

Prior to the amendments effective November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 9400, pertaining to generalized anxiety disorder, provided that a 30 percent evaluation was warranted when there was definite impairment in the ability to establish and maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reductions in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  The term "definite" means in this context "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability which is "more than moderate but less than rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 2002). 

Prior to the amendments effective November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 9400, pertaining to generalized anxiety disorder, provided that an evaluation of 50 percent required that the ability to establish or maintain effective or favorable relationships with people be considerably impaired, and that, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels be so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the ability to establish and maintain effective or favorable relationships with people be severely impaired and that the psychoneurotic symptoms be of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

The applicable criteria in effective prior to November 7, 1996, provided a 100 percent rating for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130. 

Prior to November 7, 1996, 38 C.F.R. § 4.16(c), provided that where the only service-connected disability was a mental disorder assigned a 70 percent schedular evaluation, which precluded the appellant from securing or following a substantially gainful occupation, the mental disorder would be assigned a 100 percent schedular evaluation rather than an extra-schedular total evaluation.  See 61 Fed. Reg.  52695, 52700 (Oct. 8, 1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic Code 9400, pertaining to generalized anxiety disorder, and a general rating for mental disorders, provides that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms cited above for the 30 percent, 50 percent, 70 percent, and 100 percent ratings follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011). 

GAF scores between 71 to 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes that the treatment records which have been associated with claims folder, both VA and private, have demonstrated a wide range of findings both with regard to severity and symptomatology throughout the course of the appeal.  

For instance, a September 1991 treatment report from the Veteran's private physician, F. F. M.D., indicated that the Veteran's thought flow was adequate and that his thought production was considered logical and coherent.  However, his content was deteriorating in his daily functioning.  He assigned a GAF score of 60.  He reported that he considered the Veteran be totally mentally disabled, unemployable, and requiring home rest.  In a May 1992 report, Dr. F. diagnosed the Veteran as having a severe chronic anxiety disorder and assigned a GAF score of 60.  

During a June 1992 VA examination, the Veteran was noted to be casually dressed and well-nourished.  He looked alert but was somewhat down with some floating anxiety.  Conversation was relevant and coherent.  He had no thought disorder but was quite dependent on his wife.  He was oriented and his memory was preserved.  Retention, recall, intellect, and sensorium were clear.  No delusional material was detected.  He was depressed underneath.  A floating anxiety and angry component was present.  The examiner rendered a diagnosis of generalized anxiety disorder with depressed features.  He rated the Veteran's highest level of active function in the past year to be fair to poor.  

Private treatment reports in December 1992 and June 1993 diagnosed the Veteran as having severe chronic anxiety disorder, while assigning a GAF score of 60.  Dr. F. indicated that the Veteran was a chronically disabled unemployable individual with poor rehabilitation prognosis.  He stated that the GAF score was indicative of a poor mental state.  

At the time of a December 1993 VA examination, the Veteran was noted to be casually dressed and groomed.  He was alert and well aware of the interview situation and in full contact with reality.  Responses were vague, unspecific, and superficial but relevant and coherent.  The content dealt with symptoms of anxiety, irritability and poor frustration tolerance.  He was not delusional and was not hallucinating.  His mood was very guarded, tense, and apprehensive.  Intellectual functioning was maintained and judgment was fair but insight was definitively very poor.  The examiner rendered a diagnosis of anxiety disorder, NOS, with marked histrionic features.  The examiner described the Veteran's level of functioning as poor.  

In an April 1993 decision, the Social Security Administration (SSA) found the Veteran to be disabled for SSA purposes, with the primary diagnosis being major depression, as of September 10, 1992.  

In a December 1993 report, Dr. F. again diagnosed the Veteran as having severe chronic anxiety disorder and assigned a GAF score of 60, indicating that this was poor.  It was again his assessment that the Veteran was mentally disabled and unemployable with poor rehabilitation prognosis.  

In a January 1995 psychological screening report, it was indicated that the Veteran had a very low self-esteem, feared loss of control over his impulses, and had strong difficulties relating to his social surroundings.  The presence of psychopathology was also noted.  The Veteran appeared to be depressed and fostered unusual ideas.  

At the time of a February 1995 VA examination, the Veteran was clean shaven but wore a wrongly buttoned shirt.  He was taken into the room by his wife but was seen alone.  He kept looking straight into his papers.  He did not keep eye contact.  He kept a flat face all the time and was under the influence of medication.  He was oriented times three and his mood was depressed.  He had a flat affect.  Concentration was described as fair.  His speech was clear and coherent and he was not hallucinating.  He was not suicidal or homicidal.  Insight and judgment were fair.  A diagnosis of generalized anxiety disorder with depressive features was rendered.  

In February 1996, the Veteran was hospitalized for 29 days for major depression with psychotic features and alcohol abuse.  His GAF score at the time of release was 30 with the highest GAF score in the past year being reported as 50.  

In a November 1996 report, Dr. F. noted that the Veteran looked clean but not neat and was unshaven.  He had a facial expression of anxiety.  He was polite and cooperative but not too spontaneous.  He made eye contact and his tone of voice was adequate.  The Veteran had a normal flow of speech and thought and his thought content revealed mixed anxiety-depression feelings.  He had low frustration tolerance levels and low control of aggressive impulses, auto-destructive ruminations, and auditory hallucination phenomena.  He had fair contact with reality.  Intellectual and cognitive functions were moderately impaired and deficient.  Insight and judgment were moderately inadequate.  

Dr. F. rendered a diagnosis of severe chronic anxiety disorder with strong depressive features, worsened towards a full recurrent major depression.  He assigned a GAF score of 30.  He stated that the Veteran was progressively going downhill.  His emotional functioning had worsened every day and he was on the verge of a new crisis.  He was noted to be doing poorly in all aspects of life, was mentally disabled, unable to handle his own funds, unable to be properly employed, and had a poor rehabilitation prognosis.  

The Veteran continued to receive outpatient therapy in both private and group settings through 1997 and 1998.  

At the time of a July 1998 VA examination, the Veteran was noted to be clean and adequately dressed.  His mood was depressed and his affect was blunted.  He was alert and oriented times three.  His attention was good.  The Veteran was very evasive with regard to details.  His concentration and memory were good.  His speech was clear and coherent.  He was not hallucinating and he was not suicidal or homicidal.  Insight and judgment were fair and impulse control was also described as fair.  The examiner rendered a diagnosis of anxiety disorder, NOS, and alcohol dependence, in remission, and assigned a GAF score fo 65.  

At the time of a February 1999 Mental Hygiene Clinic Interdisciplinary Assessment, the Veteran was diagnosed as having anxiety disorder, NOS, and alcohol dependence in remission.  The examiner assigned a GAF score of 40 and indicated that this had been 40 for the past year.  

At a March 2000 VA examination, the Veteran was found to be careless in his personal appearance.  He was alert and in contact with reality and somewhat anxious.  He was well aware of the interview situation.  He had anxiety, restlessness, and poor concentration.  The Veteran stated that it had gotten to a point in the past that he could no longer concentrate so he was retired from his job.  He had poor frustration tolerance and irritability.  He was not delusional and was not having hallucinations.  He was also not suicidal or homicidal.  His mood was tense and anxious.  He was oriented times three.  Memory and intellectual functioning were adequate.  Judgment was fair and insight was very poor.  The examiner rendered a diagnosis of generalized anxiety disorder and assigned a GAF score of 50 to 55.  

At the time of a March 2000 private psychiatric examination performed by J. F., M.D., the Veteran was found to have a continuous expression of anxiety and sadness.  He also had a depressed mood and sad affect.  Rumination of thought of a self-destructive source was present.  The Veteran had auditory hallucinations and inappropriate guilt.  He also had frequent illogical thought but was oriented in three spheres.  Judgment and introspection were poor.  He also had poor impulse control.  A diagnosis of severe recurring major depressive disorder with psychotic signs was rendered.  The Veteran was noted to have lost his job because of disability.  The examiner assigned a GAF score of 35.  He stated that the Veteran could not realize a labor function, simple or complex, part-time or full-time.  

In a July 2002 report, Dr. J. F. indicated that the Veteran's psychiatric symptoms had caused clinically significant distress and impairment in almost all important areas of functioning and that he had frequent episodes of poor contact with reality.  

He stated that the Veteran had had no remission and that his symptoms had persisted and become worse over time.  He had lost his ability to function in almost all areas of functioning.  He noted that the Veteran reported social withdrawal and neglect of pleasurable avocations.  He also had very poor stress tolerance and had developed significant loss of psychological and social adjustment.  The Veteran also had persistent hallucinations and recurrent thoughts of death.  He had also developed an inability to perform activities of daily living and social impairment.  He diagnosed the Veteran as having recurrent severe major depressive disorder with psychotic features and generalized anxiety disorder.  His prognosis was very poor even with medication.  

In a November 2002 report, Dr. J. F. reported essentially the same findings and assigned a GAF score of 40, indicating that the highest GAF score in the past year had been 40.  

VA treatment records from January to June 2004 continued to diagnose the Veteran as having generalized anxiety disorder and a depressive disorder by history, assigning GAF scores between 60 and 65.  

At the time of a September 2004 VA examination, the Veteran reported that he had been feeling anxious, with anxiety, with restlessness, with tension, with irritability, with insomnia, and with am inability to concentrate.  He also reported feeling excessively anxious and worried about all kinds of things and problems.  

Mental status examination revealed he was appropriately dressed and had adequate hygiene.  He was cooperative and had spontaneous and established eye contact.  He was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  Thought process was logical and coherent.  There was no evidence of looseness of associations or disorganized speech.  There was no evidence of delusions and no evidence of hallucinations.  He had no phobias, panic attacks, or suicidal ideas.  His mood was anxious and his affect was broad and appropriate.  He was oriented times there.  Memory was intact.  Abstraction capacity was normal.  Judgment was good and insight was fair.  The examiner indicated that the Veteran's symptoms moderately interfered with employment, providing evidence against this claim.  He rendered a diagnosis of generalized anxiety disorder and assigned a GAF score of 60.  The examiner noted that the Veteran's generalized anxiety disorder was producing moderate symptoms and moderately interfering with the Veteran's social and occupational functioning.  It was not interfering with his capacity to obtain employment.  

VA treatment records associated with the claims folder reveal that the Veteran was diagnosed as having a generalized anxiety disorder along with a history of depressive disorder for the time period from January 2006 through September 2008, with a GAF score of predominantly 60 being assigned at numerous VA visits.  

However, in a January 2009 report, Dr. J. F. indicated that the Veteran had been a patient of his since February 1998 and had complied with monthly visits.  He noted that the Veteran's changes in behavioral patterns since June 2006 included irritability and anger outbursts more frequent and more intense, loss of confidence on a daily basis around the clock, a markedly diminished ability to concentrate and memorize, more explosiveness, a severe inability to withstand pressure or stress, and severe anhedonia (pervasive social withdrawal).

As to social and occupational impairment, the Veteran had had a downhill course in such areas, had developed a marked reduction in reliability and efficiency levels with logical resultant social and occupational inadaptability, and had developed total occupational and social impairment.  

Dr. J. F. further indicated that the Veteran reported having impairment in thought process and in communication, persistent hallucinations, intermittent inability to perform activities of daily living, and marked disorientation to time.  

Dr. J. F. rendered diagnoses of recurrent severe major depressive disorder with psychotic features and generalized anxiety disorder.  He stated that the Veteran was unable to make plans independently of others, make simple work-related decisions, set realistic goals, accept instructions, respond appropriately to supervision, be aware of normal hazard or take appropriate precautions, and unable to evaluate or make decisions.  He assigned a GAF score of 30 and indicated that the highest GAF score in the past year had been 40.  His prognosis and judgment were noted to be very poor.  

At the time of a January 2009 VA outpatient visit, the Veteran was found to have adequate hygiene and to be appropriately dressed.  He had psychomotor retardation.  His attitude during the interview was cooperative.  His mood was depressed, his affect was appropriate, and his speech was low pitched.  There were no audiovisual hallucinations and no illusions.  There were also no delusions detected and the Veteran did not have suicidal or homicidal plans.  There were also no ideas of reference or aggression.  Thought process revealed a poverty of speech that was circumstantial at times.  He was oriented in all spheres but had problems recalling recent events.  Insight and judgment were described as good.  The examiner rendered diagnoses of generalized anxiety disorder and depressive disorder by history.  He assigned a GAF score of 65.  

In conjunction with the February 2009 Board remand, the Veteran was scheduled for a VA examination in July 2009.  Prior to the examination, the Veteran suffered a cerebrovascular accident in June 2009.  The examiner indicated that a mental status examination could not be performed due to the Veteran's current medical condition.  He was noted to be inpatient for status post CVA with hemiparesis and dysarthria as sequelae.  

The examiner stated that considering this picture, the Veteran would be unable to undergo the type of evaluation required for this mental disorder.  

Given the Veteran's current situation, the Board finds no reasonable way a doctor can distinguish between the Veteran's service connected disability and his now severe non-service connected disability (the status-post CVA with hemiparesis and dysarthria as sequelae).  A further remand of this case will simply archive nothing.   

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 70 percent disability evaluation is warranted for the Veteran's service-connected generalized anxiety disorder.  Based upon the above reported symptoms and findings, which the Board acknowledges cover a wide range of the contemplated spectrum, and significant evidence against the claim, the overall symptomatology associated with the Veteran's generalized anxiety disorder more closely approximates that warranted for a 70 percent disability evaluation.  

The overall symptomatology reported above has not been shown to reveal active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability or been shown to cause (for example only) gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, as is required under either the old or new rating criteria.

In this regard, the Board must note that the residuals of the nonservice connected problem cannot be used to form the basis of a 100 percent grant.  The Board finds that the examinations prior to the cerebrovascular accident in June 2009, while they may disagree about whether the Veteran can work (which will be addressed in the TDIU section below), all, for the most part, provide highly probative evidence against  a finding that the Veteran meets the 100 percent evaluation standards. 
  
TDIU

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for a generalized anxiety disorder, now rated as 70 percent, and burn scars of the face and neck, rated as noncompensable.  

Based upon the above findings, which now result in the Veteran's meeting the necessary criteria for determining whether a TDIU is warranted under 4.16a, and resolving reasonable doubt in favor of the Veteran, including the Board now being unable to separate the Veteran's current psychiatric condition from his cerebrovascular accident residuals based upon the July 2009 VA examiner's opinion that the Veteran would be unable to undergo appropriate testing to determine if he was unemployable as a result of  service-connected psychiatric disorder, a TDIU is warranted.  

The effective dates for the assignment of the 70 percent disability evaluation for PTSD and the TDIU are to be determined by the RO in the first instance.  A disagreement with the effective date assigned may be appealed to the Board.    

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claim for a TDIU, further assistance is not required to substantiate that element of the claim.

As it relates to the claim for an increased evaluation for a generalized anxiety disorder, the Board notes that in August 2004 and May 2009 letters, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the May 2009 letter.  These letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

The Veteran was afforded was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim. 

 Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous reports and treatment records from his private treating physicians.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and has provided testimony in support of his claim.  

For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

A 70 percent disability evaluation for generalized anxiety disorder is granted subject to the laws and regulations governing monetary benefits.  

A TDIU is granted subject to the laws and regulations governing monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


